Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.
Claim Status
Claims 6-7, 9-10, and 12 are pending.  Claims 1-5, 8, 11 and 13-14 are canceled.  Claims 6, 9, and 12 are amended.  Claims 6-7, 9-10, and 12 are under current examination.
Priority
This application claims benefit as a 371 of PCT/CN2018/073954 (filed 01/24/2018).   The instant application also claims benefit from foreign application  CHINA 201710056371.5 (filed 01/25/2017).  The instant application has been granted the benefit date, 25 January 2017, from the foreign application CHINA 201710056371.5.
RESPONSE TO ARGUMENTS
35 USC § 112(b)/(d)
Based upon the applicant’s claim amendments, the examiner withdraws the rejection of claims 6 and 9 under 35 USC § 112(b)/(d).
35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Lu & Huang
Due to the applicant’s amendments to claim 6 & 9, the examiner is required to reorganize the rejection as shown below.
Because the examiner has used the same prior art as the previous action, the examiner will address the arguments presented in the Remarks, filed 05 January 2022.
Claims 6-7, 9-10, and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (World J Gastroenterol 2004;10(24):3634-3638) in view of Huang et al. (Drug Discovery Today Volume 14, Issues 11-12, June 2009, Pages 570-578),  as evidenced by Connolly et al. (Thromb Res. 2010 August ; 126(2): 113–118.) for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant argues (Remarks, page 4, filed 05 Jan 2022):

    PNG
    media_image1.png
    114
    704
    media_image1.png
    Greyscale

The examiner notes that claim 6 was amended by adding the following limitations: “wherein, the oncolytic virus is H101.”  As cited in the pending rejection, Lu et al. teaches “H101 5.0×1011 virus particles were given by intra-tumor injection daily for five consecutive days at every three-week cycle”  (Abstract, page 3634).  Therefore, moving the limitation specifying the oncolytic virus is H101 from canceled claim 14 into claim 6 
	The applicant attempts to discredit the Huang reference, based upon certain embodiments discussed in it, namely concerning HF10 of HSV (Remarks, page 5).  The examiner used passages of Huang regarding dosing schedule of H101, KH901 to make a case of prima facie obviousness for those limitations directed to the dosing and timing of oncolytic virus administration.  Therefore, the examiner finds the applicant’s arguments are not directed to the relevant portions of Huang discussing dosing/timing.  Therefore, the examiner finds that Huang remains relevant for teachings these limitations.   Accordingly, the examiner finds the applicant’s argument unpersuasive.
Therefore, the examiner hereby maintains the rejection of claims 6-7, 9-10, and 12 under  35 USC 103 as being unpatentable over Lu et al. (World J Gastroenterol 2004;10(24):3634-3638) in view of Huang et al. (Drug Discovery Today Volume 14, Issues 11-12, June 2009, Pages 570-578),  as evidenced by Connolly et al. (Thromb Res. 2010 August ; 126(2): 113–118.).

Claims 6-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (World J Gastroenterol 2004;10(24):3634-3638) in view of Huang et al. (Drug Discovery Today Volume 14, Issues 11-12, June 2009, Pages 570-578),  as evidenced by Connolly et al. (Thromb Res. 2010 August ; 126(2): 113–118.).
Claim 6 is directed to a method for treating a tumor and/or cancer, said method comprising the steps of:  administering to a tumor and/or cancer patient an immunostimulating effective amount of a selectively replicating oncolytic virus as an immunostimulant in the treatment of the tumor and/or cancer, wherein the oncolytic virus does not carry an exogenous immunoregulatory gene, and wherein the immune function of the patient is sufficient to cause an anti-tumor cellular immune response, and the total number of leukocytes in whole blood of the patient is ≥ 4.0 x 109/L, wherein, 7-10 days after completion of the first course of consecutive administration, the immunostimulant is administered again to carry out an immune-boosting course, wherein the immune-boosting course is performed via intratumoral injection at a dose of 0.5x1012 to 1.5x1012vp/day of the oncolytic virus, once daily, consecutively for 1 to 2 days.
The instant specification indicates that oncolytic adenovirus H101 meets the limitation of the recited oncolytic virus.  Particularly, the specification indicates that H101 is sufficient to meet the structural limitations of the oncolytic virus used as an immunostimulant in the method of claim 6.
Lu et al. teach

    PNG
    media_image2.png
    914
    585
    media_image2.png
    Greyscale

The abstract of Lu et al. indicates that 5.0 x 1011 virus particles of H101 was administered by intratumoral injection daily for 5 consecutive days to cancer patients in combination with chemotherapy.  	The teachings of Lu et al. in view of Huang et al. suggest the limitations of method claims 6 and with the knowledge of a person of ordinary skill in the art (such as Connolly 2010) that demonstrated the inherency of the white blood cell count of various cancer patients, thereby suggesting the inherency of limitations reciting total leukocytes in whole blood of cancer patients.  Regarding 
MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.”   Additionally, the Examiner notes that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning (e.g. prevention of agglomeration), does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). Therefore, many of the functional properties of H101 are inherent.
Regarding the limitations of claim 6 & claim 9 directed to reciting administration regimes of subsequent doses, Lu et al. teach (page 3635, col.1):

    PNG
    media_image3.png
    342
    581
    media_image3.png
    Greyscale

12 H101 oncolytic virus particles/day  and also recognizes that a cycle of treatments can be administered every three weeks.  However, Lu et al does not specifically indicate that the period of time to begin a subsequence courses of treatment should be 7-10 days and there should be daily treatments for 1-2 days.
	Claim 9 is directed to the method according to claim 6, wherein the first course of consecutive administration of the immunostimulant is administered via intratumoral injection at a dose of 0.5 x 1012 to 1.5 x 1012 vp/day of the oncolytic virus, once daily, consecutively for 4 to 5 days.  As the Treatment Regimen of Lu et al. describes at page 3635, col.1, 0.5 x 1012 H101 oncolytic virus particles/day  were injected intratumorally for 5 days and this was repeated every 3 weeks, as one treatment.
	However, Huang et al. is a review article that describes various clinical trials using oncolytic viral vectors to treat cancer, including H101 and Onyx-015.  In particular, Table 3 shows the dosing schedules of viral particles for various oncolytic virotherapy   clinical trials.
	The examiner asserts that the dosing regime is a result-effective variable.  Huang et al. recognizes that a variety of dosing regimes proved effective for treating cancer (Table 3).  Besides the  H101 5 x 1011 vp/qd x 5/qw3 schedule, other regimes include (i) weekly doses of Onyx-015 for three weeks and (ii) biweekly doses of KH901 1.5 x 1012 vp/biw for three iterations.  Other schedules are also presented in the Huang reference.  A person having ordinary skill in the art would understand that these various clinical trials using oncolytic virotherapy recognize  that the amount of viral particles, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosing regimen of Lu to achieve the claimed dosing regime.
	The person of ordinary skill in the art would have been motivated to make those modifications because of MPEP 2143 KSR exemplary rationale “D.”  Above, the examiner has articulated that Huang shows that known techniques of virotherapy using H101 are can be improved by repeated doses of the H101 virus over various days and weeks.  The basic technique of repeating doses of H101 to boost immune response over the time periods recited in the instant claims would be a predictable outcome of a general technique described by Huang.  Therefore, the gap between the prior art and the applicant’s method is simply not so great as to render the system nonobvious to one reasonably skill in the art. 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Lu et al. and Huang et al. because each of these teachings generated successful oncolytic virotherapies.
Therefore the method as taught by Lu et al. in view of  Huang et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633